Citation Nr: 1021137	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-33 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an increased evaluation for service-
connected residuals, right inguinal hernia repair, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
larynx disorder with hoarseness and voice alteration.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastroesophageal reflux disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
joint pain disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
depressive disorder with insomnia, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic fatigue disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sexual dysfunction, to include as secondary to residuals, 
right inguinal hernia repair.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a temporary total evaluation 
due to surgery of the throat under 38 C.F.R. § 4.29.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to additional benefits for a 
helpless child.

16.  Entitlement to service connection for hepatitis C.

17.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 
1972, from January 1991 to April 1992, from May 1996 to 
August 1996, and from September 1996 to September 1999, with 
additional Reserve service.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).

In September 2009, the Veteran's accredited representative 
raised the issue of entitlement to an increased evaluation 
for service-connected residuals, bunionectomy, right foot, 
currently evaluated as 10 percent disabling.  This issue has 
not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.

All issues except for that of entitlement to service 
connection for hepatitis B are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for hepatitis B.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for hepatitis B have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2000, the Veteran filed a claim of entitlement to 
service connection for hepatitis B.  By a rating decision 
dated in October 2007, the claim of entitlement to service 
connection for hepatitis B was denied.  The Veteran perfected 
an appeal to this decision in November 2008.  In a September 
2009 hearing at the RO, the Veteran stated that he wanted to 
withdraw the claim of entitlement to service connection for 
hepatitis B.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
Oral statements are valid for the purpose of withdrawing a 
claim if made by the Veteran while on the record at a 
hearing.  38 C.F.R. § 20.204(b).

With regard to the issue of entitlement to service connection 
for hepatitis B, prior to the promulgation of a decision by 
the Board, the Veteran stated that he wished to withdraw his 
appeal as to this issue.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for hepatitis B.  As such, the Board finds that the Veteran 
has withdrawn his claim as to this issue, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issue of service connection for hepatitis B, and it is 
dismissed.


ORDER

The claim of entitlement to service connection for hepatitis 
B is dismissed.


REMAND

In the November 2008 appeal to the Board, the Veteran checked 
the box which indicated he did not want a hearing before the 
Board, as well as the box which stated he wanted a hearing 
before the Board at the RO.  Next to the box which indicated 
that he did not want a hearing before the Board, the Veteran 
wrote that he wanted a local hearing at the RO.  In a March 
2009 statement, the Veteran clarified his hearing request, 
stating that he wanted "a hearing before the [RO] personnel, 
in addition to my hearing before the traveling section of the 
[Board]."  The evidence of record does not show that the 
Veteran has ever been provided with a travel Board hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a hearing before the Board 
at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


